Citation Nr: 9928169	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-18 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


REMAND

The appellant had active service from July 1969 to March 
1971, which included a tour of duty in the Republic of 
Vietnam as a combat infantryman.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of April 1998 and November 
1998, of the North Little Rock, Arkansas Regional Office (RO) 
of the Department of Veterans Affairs (VA) that awarded 
service connection for PTSD and assigned a 30 percent 
evaluation, and denied his claim for a total disability 
evaluation based on individual unemployability due to 
service-connected disability.  

Initially, the Board notes that the appellant's claims are 
wellgrounded.  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Initially, the Board has determined that further evidentiary 
development is necessary in this case.  There is no 
indication in the claims folder that the RO attempted to 
obtain copies of the veteran's treatment records, to include 
all mental health clinic records as well as inpatient 
treatment records from the veteran's VA hospitalization for 
PTSD from July to August 1998.  

Furthermore, the Board notes that the VA Social and 
Industrial Survey Report, dated September 1998, concluded 
that the veteran was "permanently unemployable" due to his 
PTSD symptoms.  The VA psychiatric examination report dated 
August 1998, contains a similar typed opinion ("...it would be 
virtually impossible for him to hold a job at this point...") 
which has been "X'ed out" with ink.  On remand, this VA 
examination report and addendum should be returned to the VA 
psychiatric medical examiner for clarification as to the 
impact of the veteran's PTSD symptomatology on his vocational 
capacity with regard to gainful employment.  

Additionally, in a recent case, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") held that an appeal from a initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice described by the Court as "staged 
ratings".  Id. at 9.  Finally, the Court determined that, 
when a veteran appeals the initial rating assigned for a 
disability, but the RO issues a statement of the case for an 
increased rating, the case must be remanded for the issuance 
of a proper statement of the case.  Id. at 17.  On remand, 
the veteran is afforded time in which to perfect the appeal 
and to address specific items in the statement of the case.  
Id.

In this case, it is unclear from the record whether, as 
required by Fenderson, the RO considered the possibility of 
staged ratings for the veteran's service-connected PTSD and 
whether the RO properly informed the veteran of the laws and 
regulations governing the appeal of an initial disability 
rating.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain and associate 
with the claims folder all of the 
veteran's VA medical records, including 
inpatient, outpatient, and mental hygiene 
clinic records, from January 1997 to the 
present.  These should specifically 
include the inpatient PTSD treatment 
records for the period from July to 
August 1998.

2.  The RO should request an Addendum 
Report from the VA psychiatric examiner 
who previously examined the veteran.  (If 
that examiner is unavailable then the 
veteran should be afforded another VA 
psychiatric examination).  The examiner 
should:  (a) identify and segregate those 
symptoms which the examination reveals to 
be attributed to PTSD; (b) discuss to 
what extent the veteran suffers from 
social and industrial impairment which is 
due solely to PTSD; and (c) state the 
veteran's psychological, social, and 
occupational functioning due to PTSD 
using the Global Assessment of 
Functioning scale provided in the most 
recent Diagnostic and Statistical Manual 
of Mental Disorders of the American 
Psychiatric Association.  

The examiner is specifically asked to 
clarify his opinion as to the veteran's 
ability to obtain and maintain employment 
in a competitive work environment with 
regard to the veteran's PTSD 
symptomatology.  

The claims folder must be made available 
for review by the examiner prior to the 
examination in order to obtain a true 
picture of the progress of the service-
connected PTSD and in constructing an 
overall picture which is commensurate 
with the facts available.

3.  When the aforementioned developments 
have been accomplished, the issues should 
be readjudicated by the RO.  The RO must 
consider whether the veteran is entitled 
to a "staged" rating for his PTSD 
disability.  Fenderson, supra.  If any 
benefits sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case which includes a summary of 
the applicable law and regulations 
germane to an appeal of the initial 
assignment of a rating by an original 
rating decision and "staged ratings", 
with appropriate citations, and a 
discussion of how such law and 
regulations affect the disposition of the 
case.  The veteran must then be afforded 
an opportunity to reply thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












